PER CURIAM.
We find the attorneys’ fees awarded in this matter to be legally inappropriate and reverse. The trial court did not find that there was a complete absence of justiciable issues of law or fact in this case and therefore the fee award was unwarranted under section 57.105, Florida Statutes (1987). We note in passing that the issues raised by appellant in the trial court were not without merit and therefore a fee award may not be grounded on section 57.105 in this case. That portion of the order awarding costs to the defendant/appellee is affirmed.
REVERSED IN PART AND AFFIRMED IN PART.
GLICKSTEIN, WALDEN and STONE, JJ., concur.